On December 20,2011, the Defendant was sentenced for Count I: Driving a Motor Vehicle While Under the Influence of Alcohol or Drugs-4th Offense, a felony, in violation of Section 61-8-401(l)(a)[4th+], MCA committed to the Department of Corrections for Thirteen (13) months followed by Four (4) years, with 4 years suspended, with recommendation that Defendant enter and complete a residential alcohol treatment program operated or approved by the DOC. Upon completion of the program, the remainder of the 13 months is suspended; credit for time served of 74 days; and for Count II: Driving While License Suspended or Revoked, a misdemeanor, in violation of Section 61-5-212(1)(i), MCA to Six (6) months in the Missoula County Detention Facility with all but Two (2) days suspended; credit for time served of 74 days, concurrent with the sentence imposed on Count I; and Count HI: Failure to Cany Proof of Liability Insurance-3rd Offense, a misdemeanor, in violation of Section 61-6-302(2)[3rd+], MCA was Dismissed; and other terms and conditions given in the Judgment on December 20, 2011.
On April 9, 2013, the Defendant’s prior sentence imposed and pronounced in open Court on December 20, 2011, was revoked. The Defendant was sentenced for Count I: Driving a Motor Vehicle While Under the Influence of Alcohol or Drugs-4th Offense, a felony, in violation of Section 61-8-401(1)(a)[4th+], MCA committed to the Department of Corrections for Four (4) years, with Four (4) years suspended, credit for time served of 74 days (prior) plus 18 days for a total of 92 days; the terms and conditions of the deferred or suspended portion of this Judgment are same as those contained in the Judgment filed on January 20, 2012, with the added condition that the Defendant shall *43enter and successfully complete the program at the Carol Graham home.
DATED this 29th day of April, 2014.
On December 17,2013, the Defendant’s prior sentence imposed and pronounced in open Court on April 9,2013, was revoked. The Defendant was sentenced for Count I; Driving a Motor Vehicle While Under the Influence of Alcohol or Drugs-4th Offense, a felony, in violation of Section 61-8-401(l)(a)[4th3, MCA committed to the Department of Corrections for Four (4) years, the Court recommends Defendant be screened for placement in any and all drug treatment programs; credit for time served of 54 days; and other terms and conditions given in the Judgment on December 17, 2013.
On April 11, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 11th day of April, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.